Case: 16-17291   Date Filed: 10/31/2017   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-17291
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:16-cr-20405-KMW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

JONATHAN CLARET,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (October 31, 2017)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-17291      Date Filed: 10/31/2017    Page: 2 of 10


      After pleading guilty, Jonathan Claret appeals his 40-month sentence for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

Claret’s conviction stems from a video he posted on Instagram showing him

shooting an AK-47 style rifle at a gun range in May 2016. On appeal, Claret

argues that the district court erred: (1) in calculating his base offense level of 22,

pursuant to U.S.S.G. § 2K2.1(a)(3), because his prior conviction for Florida armed

robbery was not a qualifying crime of violence; and (2) in assessing one criminal

history point for each of his two prior marijuana possession offenses, for which the

state court withheld adjudication. After review, we affirm the district court’s

guidelines calculations and Claret’s 40-month sentence.

                      I. OFFENSE LEVEL UNDER § 2K2.1

      Under U.S.S.G. § 2K2.1, the defendant’s base offense level is 22 if he (1)

possessed, inter alia, a semiautomatic firearm capable of accepting a large capacity

magazine (2) subsequent to sustaining a felony conviction of a “crime of violence”

or a controlled substance offense. U.S.S.G. § 2K2.1(a)(3). The phrase “crime of

violence” has the same meaning given to that term in U.S.S.G. § 4B1.2(a).

U.S.S.G. § 2K2.1 cmt. n.1. Under the 2015 version of the Sentencing Guidelines,

which was the version applied at Claret’s sentencing, § 4B1.2(a) defined “crime of

violence” as any felony that:

      (1) has as an element the use, attempted use, or threatened use of
          physical force against the person of another, or
                                            2
             Case: 16-17291     Date Filed: 10/31/2017   Page: 3 of 10




      (2) is a burglary of a dwelling, arson, or extortion, involves use of
          explosives, or otherwise involves conduct that presents a serious
          potential risk of physical injury to another.

U.S.S.G. § 4B1.2(a) (2015). Section 4B1.2(a)(1) is commonly referred to as the

“elements clause” and § 4B1.2(a)(2) contains the “enumerated offenses” and the

“residual clause.” See United States v. Lockley, 632 F.3d 1238, 1240-41 (11th Cir.

2011). In addition to the offenses enumerated in the text of § 4B1.2(a)(2), the

commentary identified numerous other offenses, including robbery, that also were

included as “crimes of violence.” See U.S.S.G. § 4B1.2 cmt. n.1 (2015). Prior to

2016 amendments to § 4B1.2, this Court treated the crimes listed in the

commentary the same as the crimes listed in the text of the § 4B1.2(a)(2). See,

e.g., Lockley, 632 F.3d at 1242-45 (addressing robbery); United States v. Palomino

Garcia, 606 F.3d 1317, 1326-34 (11th Cir. 2010) (addressing aggravated assault).

      In August 2016, a few months before Claret’s sentencing, the Sentencing

Commission amended U.S.S.G. § 4B1.2(a)’s definition of “crime of violence” in

several ways, including eliminating the residual clause and revising the offenses

enumerated in the text to include, among others, robbery. See U.S.S.G. app. C,

amend. 798. The Sentencing Commission explained that the list of qualifying

offenses formerly “set forth in both § 4B1.2(a)(2) and the commentary at

Application Note 1,” were moved into the guideline’s text “[f]or easier

application.” U.S.S.G. app. C., amend. 789 (Reason for Amendment). The
                                         3
               Case: 16-17291       Date Filed: 10/31/2017       Page: 4 of 10


elements clause in § 4B1.2(a)(1), however, remained unchanged, and thus crimes

of violence qualifying under the elements clause before the amendment continue to

qualify under that clause after the amendment.1

       Prior to sentencing, Claret objected to the Presentence Investigation Report’s

(“PSI”) determination that Claret’s base offense level was 22 based on his 2011

Florida conviction for armed robbery. Claret argued that: (1) § 4B1.2(a)(2)’s

residual clause in the 2015 version of the Guidelines was unconstitutionally vague

in light of the Supreme Court’s recent decision in Johnson v. United States, 576

U.S. ___, 135 S. Ct. 2551 (2015), invalidating the identical residual clause in the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B)(ii); and (2)

Florida armed robbery, Florida Statutes § 812.13(2), was not a crime of violence

under § 4B1.2(a)(1)’s elements clause because it did not have as an element the

use, attempted use, or threatened use of the kind of “violent force” required by

Johnson v. United States, 559 U.S. 133, 130 S. Ct. 1265 (2010) (“Curtis Johnson”).

       At the November 2016 sentencing hearing, the district court overruled

Claret’s objection to his base offense level. The district court concluded that

Claret’s Florida armed robbery conviction constituted a crime of violence under

this Court’s binding precedent in United States v. Lockley, 632 F.3d at 1240-41,


       1
        Prior to sentencing, Claret argued that the 2015 Sentencing Guidelines in effect at the
time of his offense should apply rather than the 2016 amended Sentencing Guidelines in effect at
the time of his sentencing, and the district court applied the 2015 Sentencing Guidelines.
                                               4
              Case: 16-17291     Date Filed: 10/31/2017    Page: 5 of 10


and United States v. Seabrooks, 839 F.3d 1326, 1238-46 (11th Cir. 2016). Claret

acknowledged this Court’s precedent, but stated that he wished to preserve his

argument that Seabrooks was “incorrectly decided under Johnson.”

      The district court correctly calculated Claret’s base offense level of 22. It is

uncontested that Claret was in possession of a semiautomatic firearm capable of

accepting a large capacity magazine (the AK-47 style rifle). Moreover, the district

court did not err in determining that Claret’s 2011 Florida armed robbery

conviction under Florida Statutes § 812.13(2) qualified as a crime of violence.

      Under Florida law, the defendant commits both robbery and armed robbery

by taking money or other property “from the person or custody of another, with

intent to either permanently or temporarily deprive the person or the owner of the

money or other property, when in the course of the taking there is the use of force,

violence, assault, or putting in fear.” Fla. Stat. § 812.13(1), (2)(a). The only

difference between robbery and armed robbery is that, in an armed robbery, the

defendant carries “a firearm or other deadly weapon.” See id. § 812.13(2)(a).

      In Lockley, this Court concluded that Florida robbery, under Florida Statutes

§ 812.13(1), qualifies as a crime of violence under U.S.S.G. § 4B1.2(a)(1)’s

element’s clause. 632 F.3d at 1244-45. Additionally, this Court has repeatedly

held that Florida armed robbery, under § 812.13(2), qualifies as a violent felony

under the ACCA’s identical elements clause in § 924(e)(2)(B)(ii). See United


                                           5
                Case: 16-17291        Date Filed: 10/31/2017       Page: 6 of 10


States v. Fritts, 841 F3d 937, 940 (11th Cir. 2016); Seabrooks, 839 F.3d at 1340-

41; United States v. Dowd, 451 F.3d 1244, 1255 (11th Cir. 2006).2

       There is no merit to Claret’s argument that the application of the prior panel

precedent rule in this case violates his due process rights. The argument Claret

makes on appeal—that the violent force required by Curtis Johnson is not an

element of a § 812.13(2) offense of Florida armed robbery—has been argued to,

and decided by, this Court in Fritts, Seabrooks, and Dowd, and these holdings have

not been overturned by the Supreme Court or this Court sitting en banc. Thus,

Claret’s arguments in this case are foreclosed by our precedent. See Archer, 531

F.3d at 1352.

       Alternatively, Claret’s 2011 Florida armed robbery conviction qualifies as

an enumerated offense. The 2015 commentary to § 4B1.2 lists robbery as a crime

of violence. See U.S.S.G. § 4B1.2 cmt. n.1. The definition of crime of violence

provided in the guideline’s commentary is authoritative. United States v. Hall, 714

F.3d 1270, 1274 (11th Cir. 2013). Further, this Court has concluded that Florida

robbery is generic robbery, and thus qualifies as a crime of violence under the

enumerated robbery offense. See Lockley, 632 F.3d at 1242-45.


       2
        Because the definitions of “violent felony” in the ACCA and “crime of violence” in the
Sentencing Guidelines are virtually identical, this Court applies decisions as to the interpretation
of one definition to the other definition. Gilbert v. United States, 640 F.3d 1293, 1309 n.16 (11th
Cir. 2011) (en banc); see also United States v. Alexander, 609 F.3d 1250, 1253 (11th Cir. 2010);
United States v. Harris, 586 F.3d 1283, 1285 (11th Cir. 2009); United States v. Archer, 531 F.3d
1347, 1352 (11th Cir. 2008).
                                                 6
              Case: 16-17291     Date Filed: 10/31/2017    Page: 7 of 10


      Accordingly, the district court properly determined, consistent with our

precedent, that Claret’s 2011 conviction for armed robbery under § 812.13(2)

qualifies as a crime of violence both under U.S.S.G. § 4B1.2(a)(1)’s elements

clause and as an enumerated offense under the 2015 commentary to § 4B1.2

(2015). Because Claret’s current offense involved the requisite semiautomatic

firearm, and he committed his offense after he sustained a felony conviction for a

crime of violence, the district court did not err in determining that Claret’s base

offense level was 22 under § 2K2.1(a)(3).

                       II. CRIMINAL HISTORY SCORE

      Under U.S.S.G. § 4A1.2(a), a prior sentence is “any sentence previously

imposed upon adjudication of guilt, whether by guilty plea, trial, or plea of nolo

contendere.” U.S.S.G. § 4A1.2(a)(1). However, “[a] diversionary disposition

resulting from a finding or admission of guilt, or a plea of nolo contendere, in a

judicial proceeding is counted as a sentence under § 4A1.1(c) even if a conviction

is not formally entered.” Id. § 4A1.2(f). This Court has held that while an offense

in which the defendant entered a plea of nolo contendere and adjudication was

withheld does not qualify as a prior sentence under 4A1.2(a)(1), it does qualify as a

diversionary disposition that is properly counted as a “prior sentence” under

4A1.1(c). United States v. Wright, 862 F.3d 1265, 1280 (11th Cir. 2017); see also




                                           7
               Case: 16-17291       Date Filed: 10/31/2017      Page: 8 of 10


United States v. Tamayo, 80 F.3d 1514, 1522 (11th Cir. 1996); United States v.

Rockman, 993 F.2d 811, 813-14 (11th Cir. 1993).

       Here, the district court did not err in assessing one criminal history point for

each of Claret’s two Florida misdemeanor marijuana possession convictions. 3 At

sentencing, Claret’s counsel, an attorney with Federal Defender’s Office in Miami,

Florida, agreed that Claret had entered pleas of nolo contendere to the two offenses

and that the Florida state court had withheld adjudication. Claret’s counsel argued

instead that this Court’s prior precedent in Rockman was incorrectly decided and

that withheld adjudications in Florida state courts should not be considered

diversionary dispositions because they are not rehabilitative. The district court

overruled Claret’s objection to the criminal history points, stating that “under the

law [the convictions] are affirmatively accounted for.”

       This Court repeatedly has held that a diversionary disposition supported by a

nolo contendere plea for which adjudication is withheld is properly counted as a

prior sentence under 4A1.1(c) and, thus, should be included in the criminal history

calculation. See Wright, 862 F.3d at 1280; Tamayo, 80 F.3d at 1522; Rockman,

993 F.2d at 813-14. Accordingly, the district court properly determined that

Claret’s two adjudications withheld for marijuana possession qualified as


       3
        “We review de novo the district court's interpretation and application of the United
States Sentencing Guidelines.” United States v. Acuna-Reyna, 677 F.3d 1282, 1284 (11th Cir.
2012) (quotation marks omitted).
                                              8
                Case: 16-17291       Date Filed: 10/31/2017       Page: 9 of 10


“diversionary dispositions” under U.S.S.G. § 4A1.2(f) for purposes of assigning

one criminal history point to each of them under § 4A1.1(c).

       On appeal, Claret for the first time makes a different argument. Now Claret

contends that the government failed to present evidence at the sentencing hearing

that he actually entered a nolo contendere plea. 4 This argument ignores that, at the

sentencing hearing, even Claret’s attorney stated to the district court that “this is as

to the nolo plea to the count where the Court withheld adjudication.” The district

court then even acknowledged that it could be difficult for a defendant who has

entered a nolo contendere plea to understand how that the conviction could be later

counted against them in future cases. In response, Claret again did not dispute that

there were nolo pleas. Rather, defense counsel continued to argue solely that this

Court’s Rockman—holding that a prior offense in which the state court withheld

adjudication after a nolo contendere plea is a “diversionary disposition” under

U.S.S.G. § 4A1.2(f)— was incorrectly decided. Claret therefore invited the district

court to find that Claret pled nolo contendere to the adjudication withheld offenses.

Claret’s new argument—that the government did not prove it was a nolo

contendere plea—is foreclosed by the invited-error doctrine. See United States v.



       4
         In his reply brief, Claret raises additional new arguments as to why the district court
should not have assessed criminal history points for his marijuana convictions, including that the
record did not show that he was represented by counsel or informed of the consequences of his
plea in state court. Because Claret did not make these arguments in his opening brief, we do not
address them. See United States v. Britt, 437 F.3d 1103, 1104 (11th Cir. 2006).
                                                9
                Case: 16-17291     Date Filed: 10/31/2017    Page: 10 of 10


Love, 449 F.3d 1154, 1157 (11th Cir. 2006) (explaining that the doctrine of invited

error applies when a defendant induces or invites the district court to make an

error).

          Claret’s final argument is that the district court improperly considered the

underlying facts of one of his marijuana offenses in calculating his criminal history

score. We disagree. First, the district court overruled Claret’s objection and stated

that the withheld adjudications were properly counted. After that ruling, the

district court addressed Claret’s own argument that his marijuana offenses were

minor by pointing out that a firearm was involved in one of the offenses. The

district court then stated, “In any event, I will overrule the defendant’s objection.”

When viewed in context, the district court’s comment does not indicate that the

district court considered the firearm in deciding whether to assign one criminal

history point to that marijuana conviction.

          Given that it was undisputed that Claret’s two adjudications withheld

resulted from nolo contendere pleas, the district court properly assigned one

criminal history point for each marijuana possession offense and correctly

calculated Claret’s criminal history score.

          AFFIRMED.




                                             10